Exhibit 10.1 GROUND LEASE AGREEMENT THIS LEASE AGREEMENT (“Lease”) is effective as of the 1st day of February, 2008 (the “Effective Date”), by and between Pilgrim’s Pride Corporation (“Lessor”) and Pat Pilgrim d/b/a Pat Pilgrim Farms (“Lessee”). WHEREAS, Lessor is the record title owner of certain tracts of unimproved land in an aggregate acreage described on Exhibit A-1 and any subsequent amendments attached hereto and incorporated herein.Such tracts of land located in the counties of Upshur, Titus and Camp in the State of Texas shall collectively be referred to as the “Property” hereinafter. WHEREAS, Lessor desires to lease the Property to Lessee, and Lessee desires to lease the Property from Lessor to improve the Property as Lessee requires, perform services for Lessor and to develop the Property in accordance with the terms of this Lease. NOW, THEREFORE, in consideration of the covenants, conditions and agreements contained in this Lease, Lessor and Lessee agree to the following terms and conditions: 1.RENT.Rent to be paid by Lessor shall be as described below. 2. LEASED PREMISES. Lessor leases to Lessee and Lessee leases from Lessor for the Lease Term (as defined hereafter), in consideration for payment of the rent, and upon the terms, conditions and provisions set forth herein the Property, improvements thereon, if any (the “Improvements”). The Property and the Improvements are referred to herein collectively as the “Premises, as further described in the Exhibits and any subsequent amendments attached hereto and incorporated herein by reference. Lessee has inspected the Premises and accepts its present (as-is) condition unless expressly noted otherwise in this Lease.Neither Lessor nor any agent has made any express or implied warranties as to the condition of the Premises.Lessee must satisfy itself that the Premises are physically suitable to be used as Lessee intends by independently investigating all such matters related to the use of the Premises.Lessee agrees that it is not relying on any warranty or representation made by Lessor, Lessor’s agent or any broker concerning the suitability of the Premises for the Lessee’s use. Lessor shall deliver possession of the Premises as of the Effective Date hereof. 3.
